Citation Nr: 1804920	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-09 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder as secondary to the service-connected pes planus disability.

2.  Entitlement to service connection for major depressive disorder (MDD), to include as secondary to the service-connected pes planus disability and the claimed bilateral knee disorders.

3.  Entitlement to service connection for bilateral leg pain as secondary to the service- connected pes planus disability.

4.  Entitlement to service connection for a bilateral hip disorder as secondary to the service-connected pes planus disability.

5.  Entitlement to service connection for a lumbar spine disorder as secondary to the service-connected pes planus disability.

6.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to an April 2016 rating decision that denied entitlement to service connection for right and left lower extremity varicose veins.  The rating decision also denied entitlement to a TDIU; however, that issue is already on appeal.  In April 2017, the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, the Board finds that a remand for the issuance of a statement of the case for these issues in not necessary at this time.

The issues of (1) service connection for a bilateral knee disorder as secondary to the service connected pes planus disability; and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disability manifested by bilateral leg pain.

2.  The Veteran does not have a currently diagnosed bilateral hip disability.  

3.  The Veteran's currently diagnosed degenerative arthritis of the spine is not caused or aggravated by his service-connected pes planus disability.

4.  The Veteran's MDD has not been linked to service or to a service-connected disability.

5.  For the entire rating period on appeal, the Veteran's bilateral foot disability has not manifested pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-Achilles on manipulation; the Veteran's use of gel-cushioned inserts have provided some relief of his symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral leg pain as secondary to the service-connected pes planus disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a bilateral hip disorder as secondary to the service-connected pes planus disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


3.  The criteria for service connection for a lumbar spine disorder as secondary to the service-connected pes planus disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for MDD, to include as secondary to the service-connected pes planus disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  For the entire rating period on appeal, the criteria in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 
38 C.F.R. §§ 4.1, 4.3, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
    
    
    
Service Connection Analysis for Bilateral Leg Pain 
and Bilateral Hip Disorders

The Veteran maintains that he has a bilateral leg and hip disorder that is secondary to his service-connected pes planus disability.  

Upon review of the evidence of record, the Board finds that the Veteran does not have a currently diagnosed disability manifested by leg pain or a diagnosed bilateral hip disability.  

Initially, the Board notes that the Veteran's statements regarding pain in his legs and hips have been considered.  The Board finds, however, that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his legs and hips, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose an leg and hip disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

Moreover, the evidence includes a March 2016 VA hip and thigh examination.  At that time, the examiner conducted and reviewed imaging results of the hips and thighs; however, there was no degenerative or traumatic arthritis or other significant diagnostic test findings or result.  The examiner also indicated that, although the Veteran had subjective complaints of hip pain, he had no objective or radiological findings.  Further, the Veteran's abnormal range of motion in flexion was noted to be due to his large abdominal girth.  Therefore, the examiner stated that the Veteran had no known hip diagnosis.

A March 2016 VA spine examination also indicated that the Veteran did not have lumbar radiculopathy.  

Regarding the Veteran's complaints of leg pain, the Board notes that the Veteran has already filed separate claims for service connection for a bilateral knee disorder (remanded herein), service connection for bilateral leg varicose veins (awaiting SOC from the AOJ), and service connection for a lumbar spine disorder (which considers any associated neurological impairment affecting the lower extremity, to include radiculopathy).  The Veteran has not specifically indicated what additional leg disability he may be suffering from, and the medical evidence does not include any other diagnosis that would be responsible for his claimed bilateral leg pain, to include radiculopathy.  

Post-service VA treatment records have been reviewed, but do not include any diagnoses pertaining to the Veteran's hips or any other diagnosis manifested by leg pain.

Because the evidence does not show that the Veteran has a bilateral hip or leg disorder manifested by pain, he has not met the threshold requirement of establishing that he has a current "disability," and the claims must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Lumbar Spine Disorder

The Veteran contends that his currently diagnosed lumbar spine disability is secondary to his service-connected pes planus disability.  See October 2013 Notice of Disagreement.  The Veteran has not maintained, and the evidence does not otherwise suggest, that his disability was incurred in service or was otherwise related to service.  



Upon review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the weight of the evidence of record is against a finding that the Veteran's spine disorder is secondary to his service-connected pes planus disability.  

The evidence includes the March 2016 VA spine examination report and opinion.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.  During the evaluation, the Veteran reported that his back started bothering him in the past couple of years.  His low back pain was described as intermittent and there had been no treatment or therapy.  The examiner noted that, although the Veteran had been treated at VA for approximately 14 years, he never once complained of back pain nor was it noted on his problem list.  The examiner then opined that the Veteran's lumbar spine disorder was not secondary to his service-connected disability. The rationale for this opinion is as follows:  "The Veteran has ABSOLUTELY NO lumbar radiculopathy minimal age-related degenerative joint disease of the spine." 

The Board has also considered the representative's general contentions that the Veteran's lumbar spine disorder is secondary to his pes planus disability.  However, as a lay person, the Veteran and his representative do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex spine disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing an anterior cruciate ligament injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Spinal arthritis is a medically complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). Indeed, the Board notes that aside from a general, bare assertion that the Veteran's lumbar spine disorder is secondary to his pes planus disability, neither the Veteran not his representative have advanced any specific theory in support of the claim for secondary service connection, i.e., how the Veteran's service-connected pes planus caused or aggravated the Veteran's lumbar spine disability.  The remaining evidence of record also has been reviewed; however, it does include an opinion as to the etiology of the Veteran's spine disorder, to include whether it is secondary to the service-connected pes planus disability.

For these reasons, the Board finds that the preponderance of the competent and probative evidence of record weighs against the Veteran's claims for service connection for a spine disorder as secondary to his service-connected pes planus disability.  As such, the Board finds that service connection is not warranted, and the claim must be denied.

Service Connection Analysis for MDD

The Veteran's representative has maintained that the Veteran's psychiatric disorder is secondary to a service-connected disability, including pes planus.  Further, the Veteran's representative has indicated that his psychiatric disorder may be secondary to his knee disorder, which the Board notes is not a service-connected disability at this time.

Upon review of all the evidence of record, the Board finds that service connection for a psychiatric disorder, to include as secondary to the service-connected pes planus disability is not warranted.

Initially, the Board finds that the Veteran has been diagnosed with mild to moderate major depressive disorder and alcohol abuse disorder.  See March 2016 VA psychiatric examination.

Next, service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  

Post-service VA treatment records include a June 2012 note where the Veteran reported feeling depressed since 2001, after being involved in a motor vehicle accident.  He also reported stress over his girlfriends and due to being the primary care giver for his 64 year old brother who had Parkinson's disease.  The Board notes that these reports of depression were noted 30 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The evidence also includes a March 2016 VA psychiatric examination.  The examiner diagnosed the Veteran with major depressive disorder and alcohol use disorder in full remission.  After a thorough interview with the Veteran and a review of the claims file, the examiner opined that the Veteran's MDD was not caused by his military service and was not secondary to or caused by his service-connected pes planus disability.   In support of this opinion, the examiner indicated that the Veteran was discharged after one year of service in the Navy (from age 19 - 20 years) in March 1971.  He was not diagnosed with or treated for depression until June 2012 with the onset being linked to a motor vehicle accident in 2001, caring for a brother with Parkinson's Disorder, and relationship problems with his girlfriend.  

Regarding secondary service connection, the March 2016 VA examiner again noted that the Veteran appeared to have first experienced depressive symptoms after a motor vehicle accident in 2001 (well after his discharge from the Navy in 1971).  In addition, since his discharge the Veteran had experienced multiple negative life events which likely contributed to his depression, including multiple failed relationships, the motor vehicle accident, and caring for several family members with degenerative health conditions resulting ultimately in their deaths.  The Veteran also reported a decades long history of severe alcohol use disorder, remitting only in the recent past.  The examiner noted that the Veteran's lengthy alcohol use disorder likely contributed to depressive symptoms including sleep problems, irritability, depressed mood, and lack of motivation.  When describing and discussing his depressive symptoms during the evaluation, the Veteran also mentioned feelings of aloneness due to not being in a current significant relationship.  The Veteran did not, however, mention his flat feet condition at any time during discussion of depression.  In fact, the condition was only mentioned once by the Veteran during the examination.  The examiner further indicated that the Veteran's flat feet condition had never been linked to his depressive symptoms at any time in any VA treatment record.


The Board finds the March 2016 VA medical opinion to be highly probative as the examiner reviewed the claims file, interviewed the Veteran, reviewed and discussed relevant treatment records, and provided opinions supported by clear and thorough rationales.  See Prejean,13 Vet. App. at 448-9.  As such, the Board finds that the March 2016 VA medical opinion weighs against a finding that the Veteran's MDD is etiologically related to service or secondary to his service-connected pes planus disability. 

The Board notes that the Veteran's representative has recently suggested that the Veteran's MDD may also be secondary to his knee disorder.  The Board does not find this argument persuasive.  In this regard, the Veteran is not currently service-connected for a knee disorder.  Further, despite the thorough VA psychiatric examination in March 2016, the Veteran did not report any psychiatric symptoms, to include depression, as being related to his knee disorders.  In fact, at no point during the evaluation, did the Veteran indicate that his depression was due to orthopedic issues.  The Veteran's representative has also not provided any medical evidence to support the contention that the Veteran's MDD is secondary to a knee disorder. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for MDD, to include as secondary to the service-connected pes planus disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Laws and Analysis for Bilateral Pes Planus Disability

By way of procedural background, an August 2011 Board decision granted a 30 percent rating for the Veteran's pes planus.  An October 2011 rating decision implemented the Board's August 2011 rating decision.  A Board decision becomes final when issued, unless the case is further appealed to the court or a motion for reconsideration is granted.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).  The Veteran did not appeal the August 2011 Board decision, but instead, filed a claim for an increased rating on June 28, 2012.  In an October 2012 rating decision, the RO continued the 30 percent evaluation, and in March 2013, the Veteran filed a timely notice of disagreement.  A Statement of the Case was issued in January 2014, and the Veteran filed a substantive appeal in March 2014.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran essentially contends that his pes planus disability is more severe than what is contemplated by the currently assigned 30 percent disability rating.  The Veteran's bilateral pes planus was assigned a 30 percent disability rating under Diagnostic 5276. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 30 percent disabling when it is bilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced. Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

The evidence includes an August 2012 VA General Medical Examination.  During the evaluation, the Veteran indicated that he wore gel-cushioned inserts.  The Veteran also reported difficulty with prolonged standing and walking.  The examiner noted that the Veteran had pain on use of feet and that the pain was accentuated on use.  There was no pain on manipulation, but there was some indication of swelling on use.  The Veteran did not have characteristics calluses and his symptoms were relieved by arch supports.  Extreme tenderness of plantar surfaces was noted, but the tenderness was improved by orthotics.  There was no marked deformity of the feet or marked pronation.  

The Veteran was afforded another VA foot examination in March 2016.  During the evaluation, the Veteran reported that his feet bothered him after standing or walking for 20-30 minutes.  The examiner indicated that the Veteran had pain on use of feet which was accentuated on use.  There was also pain on manipulation, but no indication of swelling.  The Veteran also had characteristic callouses, but no extreme tenderness of plantar surfaces.  There was also no evidence of marked deformity, marked pronation, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  

Upon review of all the evidence of record, the Board further finds that, for the entire rating period on appeal, a rating in excess of 30 percent is not warranted.  In this regard, there is no medical evidence characterizing the Veteran's pes planus as  "pronounced."  Although the August 2012 examiner indicated that the Veteran had extreme tenderness of plantar surfaces, this was noted to be improved by the use of gel-cushioned inserts.  Notably, a higher 50 percent rating will be assigned when symptoms are not improved by orthopedic shoes or appliances.  As the Veteran's gel-cushioned inserts have been noted to provide some relief to the Veteran's bilateral foot symptoms, that element of a higher rating is not more nearly approximated.  Moreover, there is also no medical evidence showing marked inward displacement and severe spasm of the tendo-Achilles on manipulation.  While the Veteran has competently reported pain associated with the condition, to include while standing or walking for more than 20 minutes, the Board finds that these symptoms are adequately contemplated by the currently assigned 30 percent evaluation.  Thus, the Board finds that the higher 50 percent rating provided by DC 5276 is not warranted.  

The remaining evidence of record, to include VA treatment records, has been reviewed; however, it does not show that the Veteran's bilateral pes planus disability more nearly approximates pronounced symptoms.



The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, other diagnostic codes pertaining to foot disabilities include Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot or pes cavus), Diagnostic Code 5279 (metatarsalgia, anterior, or Morton's disease), Diagnostic Code 5280 (hallux valgus, unilateral), Diagnostic Code 5281 (hallux valgus, severe), and Diagnostic Code 5282 (hammer toe).  However, these diagnostic codes do not apply, as the Veteran does not have service-connected pathology relevant to these diagnostic codes.  See 38 C.F.R. § 4.71a.

For these reasons, the Board further finds that, for the rating period on appeal, a rating in excess of 30 percent for bilateral pes planus is not warranted.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).














							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for bilateral leg pain as secondary to the service-connected pes planus disability is denied.

Service connection for a bilateral hip disorder as secondary to the service-connected pes planus disability is denied. 

Service connection for a lumbar spine disorder as secondary to the service-connected pes planus disability is denied. 

Service connection for major depressive disorder, to include as secondary to the service-connected pes planus disability and the claimed bilateral knee disorders, is denied.

An increased rating in excess of 30 percent for bilateral pes planus is denied. 


REMAND

Bilateral Knee Disorder

The Veteran maintains that he has a bilateral knee disorder that is secondary to his pes planus disability.  See Notice of Disagreement dated in October 2013.

The Veteran was afforded a VA general medical examination in August 2012.  At that time, the examiner indicated that the Veteran did not have a knee disability, although the Veteran reported bilateral knee pain on a daily basis.  The Veteran was also found to have reduced range of motion in flexion bilaterally.  X-rays were negative for both knees.  

VA treatment records show some complaints of knee pain.  See e. g., February 2015 VA treatment record. 

The Veteran's representative submitted a statement in December 2017 specifically requesting that the claim for service connection for a bilateral knee disorder be remanded in order to afford the Veteran a new VA examination.  In this regard, the representative indicated that the August 2012 VA examiner was using old radiologic images, which in part, formed the basis that the Veteran had no diagnosed condition.   The same report, however, noted that the Veteran had reduced motion and a limitation on employment due to bilateral knee arthralgia 
(i. e., joint pain).  The Board agrees with the Veteran's representative.

On remand, the Veteran should be afforded a new VA knee examination, which includes up-to-date radiological findings.  A medical opinion regarding any diagnosed knee disorder should also be provided. 

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the remanded service connection issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records and should associate them with the record.

2.  Then, arrange for the Veteran to undergo a VA knee examination at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished and all clinical findings should be reported in detail.  The examiner should then address the following:

(a)  List all current diagnoses pertaining to the Veteran's knees.

(b)  For each diagnosis, provide and opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's knee disability (if diagnosed) is related to service. 

(c)  If the answer to the above question is in the negative, for each diagnosis, provide and opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's knee disorder(s) is: i) proximately due to or the result of the Veteran's service-connected bilateral pes planus disability; or ii) that there has been an increase in severity of the nonservice-connected knee disorder proximately due to or the result of service-connected pes planus that is not due to the natural progression of the knee disability.   

(d)  All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should adjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the AOJ should furnish to the veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


